A. W. Johnson, P. J.,
We have now for disposition the petition of Mrs. Lillie S. Harter, and rule thereon, praying the court to make an order requesting William K. Miller, Master, to submit his notes of testimony and proceedings had before him to the inspection of the petitioner and her attorneys, and to afford her an opportunity to be heard touching the matters at issue on the petition of George W. Wagenseller v. Miriam 0. Wagenseller for divorce, with witnesses and other evidence and by her attorneys and counsel.
On March 12,1921, we filed an opinion in this case dismissing a rule granted on the petition of Mrs. Lillie S. Harter, sister and next of kin to Miriam O. Wagenseller, respondent, to intervene on behalf of the respondent and to award a trial by jury. In that opinion, among other things, we said: “No law, either statute law or common law, has been cited showing the right of the petitioner here to intervene as a party in behalf of the respondent.” But since our decision of March 12, 1921, the Act of May 4, 1921, P. L. 343, has been passed, which gives to blood relatives of lunatics or weak-minded persons the right to intervene in all pending proceedings in court where such lunatics or weak-minded persons are parties.
Section 2 of this act provides as follows: “In all cases now pending or hereafter begun in any of the courts of this Commonwealth in which a weak-minded person or lunatic is a party, any blood relative of such weak-minded person or lunatic may intervene as a party in interest with the same force and effect as if originally served in such case.”
Under section 2 of the Act of May 4, 1921, Lillie S. Harter, being a sister and blood relative of Miriam 0. Wagenseller, is entitled to intervene in the case of George W. Wagenseller v. Miriam O. Wagenseller, a proceeding for divorce, and the master should submit his notes of testimony and proceedings had before him to the inspection of the petitioner and her attorneys, and should afford her an opportunity to be heard with witnesses and other evidence and by her attorneys and counsel.
And now, Nov. 23, 1921, the petition of Mrs. Lillie S. Harter, praying the court to make an order requesting the master to submit his notes of testimony and proceedings had before him to the inspection of the petitioner and her attorneys and to afford her an opportunity to be heard, is granted, and the rule is now made absolute.